DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s Amendment was given by David Judson on August 9, 2022.
The application has been amended as follows: 
In the claims:
1-7. (cancelled)
8. (currently amended) An apparatus, comprising: 
	a hardware processor; 
	computer memory holding computer program instructions executed by the processor to provide license management in a computing infrastructure comprising a server that manages a pool of virtual machines, the computer program instructions comprising program code configured to: 
	receive first information identifying one or more software applications that are installed in a virtual machine template used in the virtual desktop infrastructure; 	
	receive second information identifying, for a particular time period, a list of a plurality of virtual desktop connections, wherein each of the plurality of the s indicates that a respective user has logged into a respective virtual desktop infrastructure from a respective client device, thereby creating a respective session that is identified for a respective user/client device pair; 
	for the particular time period, determine arespective install-based metric of software application usage for each user/client device pair, wherein the determining of an install-based metric for the user/client device pairs comprises: 
		for each respective user/client device pair:
	identifying the software applications installed for the virtual machine template, from the received first information, associated with the respective user/client device pair; 
	counting the identified software applications from the first information; and 
	storing the count as the install-based metric for the user/client device pair;
	determining that a respective install-based metric for the one or more user/client device pairs exceeds one or more predefined usage thresholds;
	and 	
	
	in response to the determining, provide the respective install-based metric of software application usage to another computing system to remediate an over usage of resources by the user associated with the install-based metric that exceeds the one or more predefined usage thresholds 

9. (original) The apparatus as described in claim 8 wherein the computing infrastructure is a virtual desktop infrastructure (VDI).

10. (Currently Amended) The apparatus as described in claim 9 wherein the server is a VDI server and the second information represents a plurality of virtual desktop connections between respective client devices and the VDI server.

11. (currently amended)  The apparatus as described in claim 9 wherein the plurality of sessions are s and the second information comprises one of: start date and time of the plurality of VDI sessions, end date and time of the plurality of VDI sessions, an identification of s associated with each of the plurality of VDI sessions, and an identification of each client device associated with each of the plurality of VDI sessions. 

12.  (Cancelled)

13. (original) The apparatus as described in claim 8 wherein the second information identifies a client device that is a stateless thin client.

14. (currently amended)  The apparatus as described in claim 13 wherein the computing infrastructure includes program code configured to spawn a virtual machine from the virtual machine template to provide a virtual desktop fora user ofa client device.

15. (currently amended) A computer program product in a non-transitory computer readable medium for use in a data processing system, the computer program product holding computer program instructions executed by the data processing system to provide license management in a computing infrastructure comprising a server that manages a pool of virtual machines, the computer program instructions comprising program code configured to: 
	receive first information identifying one or more software applications that are installed in a virtual machine template used in the virtual desktop infrastructure; 
	receive second information identifying, for a particular time period, a list of a plurality of virtual desktop connections, wherein each of the plurality of the s indicates that a respective user has logged into a respective virtual desktop infrastructure from a respective client device, thereby creating a respective session that is identified as a respective user/client device pair;
	for the particular time period, determine arespective install-based metric of software application usage for each user/client device pair, wherein the determining of an install-based metric for the user/client device pairs comprises: 
	for each respective user/client device pair:
	identifying the software applications installed for the virtual machine template, from the received first information, associated with the respective user/client device pair;
	counting the identified software applications from the first information; and
	storing the count as the install-based metric for the user/client device pair;
 
	determining that a respective install-based metric for the one or more user/client device pairs exceeds one or more predefined usage thresholds;
	and 	
	in response to the determining, provide the respective install-based metric of software application usage to another computing system to remediate an over usage of resources by the user associated with the installed-based metric that exceeds the one or more predefined usage thresholds
	

16. (original) The computer program product as described in claim 15 wherein the computing infrastructure is a virtual desktop infrastructure (VDI). 

17. (currently amended) The computer program product as described in claim 16 wherein the server is a VDI server and the second information represents a plurality of  virtual desktop connections between  respective client devices and the VDI server.

18. (currently amended) The computer program product as described in claim 16 wherein the plurality of sessions are s and the second information comprises one of: start date and time of the plurality of VDI sessions, end date and time of the plurality of VDI sessions, an identification of s associated with each of the plurality of VDI sessions, and an identification of each client device associated with each of the plurality of VDI sessions. 

19. Cancelled 

20. (currently amended) The computer program product as described in claim 15 wherein the second information identifies respective client devices that is are stateless thin client. 

21. (currently amended)  The computer program product as described in claim 20 wherein the computing infrastructure includes program code configured to spawn a virtual machine from the virtual machine template to provide a virtual desktop for the users of the respective client devices.

22. (previously presented) The apparatus as described in claim 8 wherein at least one application of the software applications identified as installed and counted to provide the install-based metric is not accessed via the given virtual desktop connection during the session. 

23. (previously presented) The computer program product as described in claim 15 wherein at least one application of the software applications identified as installed and counted to provide the install-based metric is not accessed via the given virtual desktop connection during the session.

24. (currently amended) A method for license management in a computing infrastructure comprising a server that manages a pool of virtual machines, comprising: 
	receiving first information identifying one or more software applications that are installed in a virtual machine template used in the virtual desktop infrastructure; 
	receiving second information identifying, for a particular time period, a list of a plurality of virtual desktop connections, wherein each of the plurality of the s indicates that a respective user has logged into a respective virtual desktop infrastructure from a respective client device, thereby creating a respective session that is identified for a respective user/client device pair; 
	for the particular time period, determine arespective install-based metric of software application usage for each user/client device pair, wherein the determining of an install-based metric for the user/client device pairs comprises: 
	for each respective user/client device pair:
		identifying the software applications installed for the virtual machine template, from the received first information, associated with the respective user/client device pair;
		counting the identified software applications from the first information; and 
		storing the count as the install-based metric for the user/client device pair;
		determining that a respective install-based metric for the one or more user/client device pairs exceeds one or more predefined usage thresholds;
	and 	
	in response to the determining,  providing the respective install-based metric of software application usage information to another computing system to remediate an over usage of resources by the user associated with the install-based metric that exceeds the one or more predefined usage thresholds 

25. (previously presented) The method as described in claim 24 wherein the computing infrastructure is a virtual desktop infrastructure (VDI). 

26. (previously presented)The method as described in claim 25 wherein the server is a VDI server and the second information represents a virtual desktop connection between the client device and the VDI server. 

27. (currently amended) The method as described in claim 25 wherein the plurality of sessions is  are a VDI sessions and the second information comprises one of: start date and time of the plurality of VDI sessions, end date and time of the plurality of VDI sessions, an identification of the users associated with each of the plurality of VDI sessions, and an identification of the each client device associated with each of the plurality of VDI sessions. 

28. (Cancelled) 

29. (previously presented)The method as described in claim 24 wherein the second information identifies a client device that is a stateless thin client. 

30. (previously presented)The method as described in claim 29 further including spawning a virtual machine from the virtual machine template to provide a virtual desktop for the user of the client device. 

31. (previously presented) The method as described in claim 24 wherein at least one application of the software applications identified as installed and counted to provide the install-based metric is not accessed via the given virtual desktop connection during the session.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELISSA A. HEADLY
Examiner
Art Unit 2199



/QING YUAN WU/Primary Examiner, Art Unit 2199